1    Michael G. Marderosian, No. 77296
     Heather S. Cohen, No. 263093
2
     MARDEROSIAN & COHEN
3    1260 Fulton Street
     Fresno, CA 93721
4    Telephone: (559) 441-7991
5
     Facsimile: (559) 441-8170

6    Virginia Gennaro, No. 138877
     City Attorney
7    CITY OF BAKERSFIELD
8
     1501 Truxtun Avenue
     Bakersfield, CA 93301
9    Telephone: (661) 326-3721
     Facsimile: (661) 852-2020
10

11   Attorneys for:           Defendants CITY OF BAKERSFIELD, BAKERSFIELD POLICE
                              DEPARTMENT, OFFICER CHAD GARRETT and OFFICER RICK WIMBISH
12

13
                                    UNITED STATES DISTRICT COURT
14
                                    EASTERN DISTRICT OF CALIFORNIA
15

16   THE ESTATE OF JASON ALDERMAN;                )       Case No. 1:16-CV-00994-DAD-JLT
     JUDY EDENS, an individual, A.K., by and      )
17   through his guardian ad litem NENA           )       STIPULATION TO FURTHER EXTEND
     CHAVEZ; and S.A., by and through his         )       DEADLINE TO DISMISS; [PROPOSED]
18
     guardian ad litem STEPHANIE ELLIOTT,         )       ORDER THEREON
19                                                )
                      Plaintiffs,                 )
20                                                )
            vs.                                   )
21
                                                  )
22   CITY OF BAKERSFIELD;                         )
     BAKERSFIELD POLICE DEPARTMENT;               )
23   OFFICER CHAD GARRETT, an individual;         )
24
     OFFICER RICK WIMBISH, an individual;         )
     and DOES 1 to 50,                            )
25                                                )
                      Defendants.                 )
26                                                )
27

28




                                                      1
1            Pursuant to the Court’s Order [Dkt. No. 83], the Parties were directed to file a dismissal of the
2    entire action by October 10, 2018.
3            On October 10, 2018, the Parties filed a Stipulation to Extend the Deadline to Dismiss [Dkt. No.

4    84] on the grounds that due to extenuating circumstances, Plaintiffs’ counsel had not yet been able to

5
     obtain the signed Release and submit the Petitions for Approval of Minors’ Compromises.
             On October 12, 2018, the Court granted the Parties’ Stipulation and issued its Order Granting
6
     Stipulation to Extend Deadline to File Dispositional Documents extending the deadline to December 10,
7
     2018.
8
             At the time the Parties filed their Stipulation on October 10, 2018, Plaintiffs’ counsel believed that
9
     they would be able to complete the settlement papers within 60 days. However, the attorney working on
10
     the matter is no longer with Geragos & Geragos and another attorney is now been assigned to complete
11   the settlement documents. Although Plaintiffs’ counsel believes they may be able to obtain the signed
12   Release papers in the coming weeks, additional time is needed in order to complete all of the dispositional
13   papers, including the Petitions for Minors’ Compromises.

14           The Parties therefore request that this Court further extend the deadline to dismiss this matter by

15
     45 days (January 24, 2019) to allow Plaintiffs’ counsel to obtain the fully executed Release and seek the
     Court’s approval of the Petitions for Minors’ Compromises.
16
     Dated: December 4, 2018.                       MARDEROSIAN & COHEN
17

18
                                                          /s/ Heather S. Cohen
19                                                  By:________________________________
                                                          Heather S. Cohen,
20
                                                          Attorneys for Defendants
21                                                        above-named.

22   Dated: December 4, 2018                        GERAGOS & GERAGOS
23

24                                                        /s/ Marcus Petoyan
                                                    By:________________________________
25                                                        Marcus Petoyan,
                                                          Attorneys for Plaintiffs
26
                                                          above-named.
27

28




                                                           2
1                                                    ORDER
2
            Pursuant to the Stipulation of the parties and good cause appearing therefor,
3
            IT IS HEREBY ORDERED that deadline to dismiss this action is hereby extended by 45 days, up
4    to and including January 24, 2019.
5

6    IT IS SO ORDERED.
7
        Dated:    December 4, 2018                            /s/ Jennifer L. Thurston
8                                                     UNITED STATES MAGISTRATE JUDGE

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                         3
